DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were subject to a non-final office action filed on August 13, 2020 (the “August 13, 2020 Non-Final Office Action”).  On November 13, 2020, Applicant submitted amendments to claims 1, 2, 4, 7-11, 13, and 16-20 (the “November 13, 2020 Amendment”).  Claims 1-20, as recited in the November 13, 2020 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s Remarks, pp. 8-10, filed November 13, 2020, with respect to rejections of claim 1-20 under 35 U.S.C. § 112(b), have been considered, but they are not persuasive in part; and moot in part, in light of Applicant’s amendments to the claims.
All of the indefinite rejections recited in the August 13, 2020 Non-Final Office Action are moot in light of Applicant’s amendments to the claims, except for the indefinite rejections to claims 7 and 16.  Claims 7 and 16 recite the phrase “having a high degree of influence” in line 3 in each of claims 7 and 16.  The phrase “high degree of influence” is a relative term which renders claims 7 and 16 indefinite.  Applicant’s amendments to claims 7 and 16 in the November 13, 2020 Amendment to require that the apparatus display “information that indicates a category having a high influence degree of a plurality of influence degrees”; and Applicant’s arguments that one of ordinary skill in the art would understand this phrase to refer to degrees of influence that are “worthy of note” (see Applicant’s Remarks, p. 9, filed November 13, 2020), do not help to clarify the claim language.  Rather, Applicant’s remarks highlight the claims 7 and 16 are maintained in this office action.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 112(b) Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, p. 10, filed November 13, 2020, with respect to rejections of claim 1-20 under 35 U.S.C. § 101, have been considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.
   Applicant asserts that, similar to the USPTO’s Example 42 of the Subject Matter Eligibility Examples, the claims recite, in combination “substantially more than an abstract idea.” See Applicant’s Remarks, at p. 10.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been held to be significantly more than an abstract idea.
The additional elements of claims 1-20 are generic computer components and functions. See MPEP § 2106.05(d)(II).  For example, Applicant discloses that “as illustrated in FIG. 1, the medical information processing apparatus 100 includes a communication interface 110, storage 120, an input interface 130, a display 140, and processing circuitry 150.” See Applicant’s specification as filed on October 23, 2018, at p. 7.  “The communication interface 110 is implemented by a network card, a network adapter, a network interface controller (NIC), and the like.” Id. at p. 8.  “The storage 120 is This disclosure shows that the medical information processing apparatus and the processing circuitry are generic computer components.  Such devices are old and well-known computing devices in the medical industry.  Further, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
In regard to the additional elements of: “generating integrated data obtained by integrating information outside obtained during a hospitalization period included in a treatment-related period and information obtained during a period other than the hospitalization period included in the treatment-related period” (as described in claims 1 and 19); “generating integrated data obtained by integrating information outside obtained during a treatment execution date included in a treatment-related period and information obtained during a period other than the treatment execution date included in the treatment-related period” (as described in claims 10 and 20); limiting the generated hospitalization periods and treatment execution dates to predetermined hospitalization periods and predetermined treatment execution dates, as described in claims 4 and 13; generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a high influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18) - the Federal Circuit has held that receiving or transmitting data over a network represents well-understood, routine, and conventional activities. See MPEP § 2106.05(d) (citing Intellectual Ventures v. Symantec).  Similarly, the limitations directed to: “generating the integrated data”, described in claims 1, 10, 19, and 20; and the additional elements identified in claims 4-9 and 13-18, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the integrated data that is described in claims 1, 10, 19, and 20; and (ii) displaying the data that is described in claims 4-9 and 13-18 (e.g., limiting the generated hospitalization periods and treatment execution dates to predetermined hospitalization periods and predetermined treatment execution dates, as described in claims 4 and 13; generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a high influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18).
Further, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant statements that the claim limitations help to provide better health care is conclusory, because it does not identify which claims limitations solve a technical problem.  Therefore, the additional described in claims 1, 4-10, and 13-20 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, p. 11, filed November 13, 2020, with respect to rejections of claim 1-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 10, 19, and 20.  Therefore, the combinations of the claims 1, 10, 19, and 20.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on October 24, 2017.  It is noted, however, that applicant has not filed a certified copy of the JP2017-205308 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Objections
Claim 13 is objected to because of the following informalities:  
- The phrase "wherein the period other than the treatment execution date included in the treatment-related period a predetermined period" in lines 2-4 of claim 13 appears to be missing a word (i.e., the sentence could read as "wherein the period other than the treatment execution date included in the treatment-related period is a predetermined period" instead).  Examiner suggests that Applicant amend the claim to read as "wherein the period other than the treatment execution date included in the treatment-related period is a predetermined period", or make some other correction of course.  For examination purposes, the aforementioned phrase will be interpreted and read as "wherein the period other than the is a predetermined period."  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 16 recite the phrase “having a high degree of influence” in line 3 in each of claims 7 and 16.  The phrase “high degree of influence” is a relative term which renders claims 7 and 16 indefinite.  Applicant amended claims 7 and 16 in the November 13, 2020 Amendment to require that the apparatus display “information that indicates a category having a high influence degree of a plurality of influence degrees.”  The phrase “high influence degree” implies that there is a threshold for when the influence degrees are considered “high” versus when the influence degrees are not considered “high.”  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b).  For examination purposes, the phrase “having a high influence degree” will be interpreted and read the same as “having the highest influence degree.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1 and 10 are directed to medical information processing apparatuses, which are within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 19 and 20 are directed to medical information processing methods, which are also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 10, 19, and 20 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 19 substantially recites the following limitations):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1):

generate integrated data obtained by integrating information outside obtained during a hospitalization period included in a treatment-related period and information obtained during a period other than the hospitalization period included in the treatment-related period (as described in claims 1 and 19); and

classify information included in the integrated data into categories based on a period when the information was obtained and a type of the information (as described in claims 1 and 19); and

calculate an influence degree of information included in a category related to an event that occurred in a patient with respect to the event, the influence degree indicating a degree of contribution to the occurrence of the event (as described in claims 1 and 19).

Similarly, claim 10 recites the following limitations (and claim 20 substantially recites the following limitations):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10):

generate integrated data obtained by integrating information outside obtained during a treatment execution date included in a treatment-related period and information obtained during a period other than the treatment execution date included in the treatment-related period (as described in claims 10 and 20); and

classify information included in the integrated data into categories based on a period when the information was obtained and a type of the information (as described in claims 10 and 20); and

calculate an influence degree of information included in a category related to an event that occurred in a patient with respect to the event, the influence degree indicating a degree of contribution to the occurrence of the event (as described in claims 10 and 20).

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., classifying information into different categories and calculating how much each category contributes to the occurrence of an event).  That is, other than reciting: (1) a medical information processing apparatus; (2) processing circuitry; and the steps of: (3) “generating integrated data obtained by integrating information outside obtained during a hospitalization period included in a treatment-related period and information obtained during a period other than the hospitalization period included in the treatment-related period” (as described in claims 1 and 19); and (4) “generating integrated data obtained by integrating information outside obtained during a treatment execution date included in a treatment-claims 10 and 20), the context of claims 1 and 12 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., classifying information into different categories and calculating how much each category contributes to the occurrence of an event).
The aforementioned claim limitations described in claims 1, 10, 19, and 20 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) classifying information into different categories (i.e., making observations, evaluations, judgements, or opinions); and (2) calculating how much each category contributes to the occurrence of an event (i.e., making evaluations or judgments).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Examiner notes that (1) the “classifying” step described in claims 1, 10, 19, and 20 could also be interpreted to fall with the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (2) the “calculating” step described in claims 1, 10, 19, and 20 could also be interpreted to fall with the “Mathematical Concepts” grouping of abstract ideas (i.e., mathematical relationships and mathematical calculations).  Accordingly, claims 1, 10, 19, and 20 recite an abstract idea.
Examiner also notes that claims 2-9 (which individually depend on claim 1) further narrow the abstract idea described in claim 1 respectively, and similarly cover limitations directed to the same i.e., classifying information into different categories and calculating how much each category contributes to the occurrence of an event).  Similarly, claims 11-18 (which individually depend on claim 10), further narrow the abstract idea described in claim 10 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., classifying information into different categories and calculating how much each category contributes to the occurrence of an event).  Also, Examiner notes that dependent claims 2, 3, 11, and 12 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  Claims 2 and 11 further define the parameters to be used in the calculation and similarly cover performance of the limitations mentally, or manually using pen and paper.  Claims 3 and 11 further expand on the “calculation” step which, as explained above, could be considered either part of a Mental Process or Mathematical Concepts, as explained above.  Dependent claims 4-9 and 13-18 include additional elements that require further consideration under Prong Two of Step 2A.   Therefore, dependent claims 2-9 and 11-18 are also directed to the aforementioned abstract idea.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites and claim 19 substantially recites the following additional elements of (identified in bold font below):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1):

generate integrated data obtained by integrating information outside obtained during a hospitalization period included in a treatment-related period and information obtained during a period other than the hospitalization period included in the treatment-related period (as described in claims 1 and 19); and

classify information included in the integrated data into categories based on a period when the information was obtained and a type of the information (as described in claims 1 and 19); and

calculate an influence degree of information included in a category related to an event that occurred in a patient with respect to the event, the influence degree indicating a degree of contribution to the occurrence of the event (as described in claims 1 and 19).

Similarly, claim 10 recites and claim 20 substantially recites the following additional elements of (identified in bold font below):
a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10):

generate integrated data obtained by integrating information outside obtained during a treatment execution date included in a treatment-related period and information obtained during a period other than the treatment execution date included in the treatment-related period (as described in claims 10 and 20); and

classify information included in the integrated data into categories based on a period when the information was obtained and a type of the information (as described in claims 10 and 20); and

calculate an influence degree of information included in a category related to an event that occurred in a patient with respect to the event, the influence degree indicating a degree of contribution to the occurrence of the event (as described in claims 10 and 20).

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of: classifying information into different categories and calculating how much each category contributes to the occurrence of an event), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the medical processing apparatuses and processing circuitry) to perform the existing processes of: classifying 
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the medical processing apparatuses and processing circuitry as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the medical processing apparatuses and processing circuitry (i.e., generic software) to ultimately perform the limitations identified in claims 1, 10, 19, and 20 as being directed to the abstract idea.
- The following is an example of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the “generating integrated data” steps described in claims 1, 10, 19, and 20 to collect and provide data processing circuitry to carry the aforementioned abstract idea (i.e., inputting data for an equation to make the classifications and calculations).
Thus, the additional elements in independent claims 1, 10, 19, and 20 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 3, 11, and 12 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Dependent claims 4-9 and 13-18 include the following additional elements (identified in bold font):
wherein the period other than the hospitalization period included in the treatment-related period is a predetermined period (as described in claim 4);

wherein the processing circuitry is configured to generate integrated data that is integrated based on hospitalization date (as described in claim 5);

wherein the processing circuitry is configured to present corresponding information in descending order of the influence degree (as described in claims 6 and 15);

wherein the processing circuitry is configured to enhance display information that indicates a category having a high influence degree of a plurality of influence degrees with respect to the event (as described in claims 7 and 16);

wherein the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the event as a size of a displayed object (as described in claims 8 and 17);

wherein the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the event as a distance between displayed objects (as described in claims 9 and 18);

wherein the period other than the treatment execution date included in the treatment-related period is a predetermined period (as described in claim 13); and

wherein the processing circuitry is configured to generate integrated data that is integrated based on treatment execution date (as described in claim 14).

However, these additional elements in dependent claims 4-9 and 13-18 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 4-9 and 13-18 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 4-9, 10, and 13-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 4-9, 10, and 13-20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 4-10, and 13-20 are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the medical processing apparatuses and processing circuitry – Applicant discloses that “as illustrated in FIG. 1, the medical information processing apparatus 100 includes a communication interface 110, storage 120, an input interface 130, a display 140, and processing circuitry 150.” See Applicant’s specification as filed on October 23, 2018, at p. 7.  “The communication interface This disclosure shows that the medical information processing apparatus and the processing circuitry are generic computer components.  Such devices are old and well-known computing devices in the medical industry.  Further, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “generating integrated data obtained by integrating information outside obtained during a hospitalization period included in a treatment-related period and information obtained during a period other than the hospitalization period included in the treatment-related period” (as described in claims 1 and 19); “generating integrated data obtained by integrating information outside obtained during a treatment execution date included in a treatment-related period and information obtained during a period other than the treatment execution date included in the treatment-related period” (as described in claims 10 and 20); and the aforementioned additional elements identified in claims 4-9 and 13-18 - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
		- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “generating the integrated data”, described in claims 1, 10, 19, and 20; and the additional elements identified in claims 4-9 and 13-18, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the integrated data that is described in claims 1, 10, 19, and 20; and (ii) displaying the data that is described in claims 4-9 and 13-18 (e.g., limiting the generated hospitalization periods and treatment execution dates to predetermined hospitalization periods and predetermined treatment execution dates, as described in claims 4 and 13; generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a high influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18).
Therefore, the additional described in claims 1, 4-10, and 13-20 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 4-10, and 13-20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 4-10, and 13-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2 and 3 (which individually depend on claim 1); and claims 11 and 12 (which individually depend on claim 10), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2, 3, 11, and 12 do not include any additional elements beyond those identified as well-understood, routine, and claims 1 and 10.  Dependent claims 2, 3, 11, and 12 merely add limitations that further narrow the abstract idea described in independent claims 1 and 10.  Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Torii et al. (Pub. No. US 2004/0193022); in view of:
- Rock et al. (Pub. No. US 2014/0006057); and
- Raduchel (Pub. No. US 2009/0037224).

	Regarding claims 1 and 19,
		- Torii teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1) (Torii, paragraph [0035]; Paragraph [0035] teaches a computer network system for diagnostic support.  Paragraph [0035] teaches that the system includes a variety of programs (i.e., processing circuitry).):
			- a medical information processing method comprising (as described in claim 19) (Torii, paragraph [0047]; Paragraph [0047] teaches a process executed by the CPU 10 in accordance with the analysis data creation program 31.):
				- classifying information included in the integrated data into categories based on a type of the information (as described in claims 1 and 19) (Torii, paragraph [0081] and [0118]; Paragraphs [0081] and [0118] teach that the CPU 10 classifies the N-pieces of case records extracted in S143 into groups of records having the same value (e.g., the same disease name) (i.e., classifying information into categories based on the type of information).); and
				- calculating an influence degree of information included in a category related to an event that occurred in a patient with respect to the event, the influence degree indicating a degree of contribution to the occurrence of the event (as described in claims 1 and 19) (Torii, paragraph [0060]; Paragraph [0060] teaches that in step S133, the CPU 10 calculates, as an influence degree Wi of the value Vi, how much the value Vi in the explanatory field i extracted in S132 contributes to determine a disease name (the postoperative diagnosed disease name) (i.e., calculating an influence degree of information included in a category related to an event that occurred in a patient with respect to the event). More specifically, the CPU 10 calculates a conditioned probability (P(Ck/Vi) showing how much a disease name Ck is biased to the value Vi in the explanatory field i (which is a probability that the disease name is Ck when the value in the field i is Vi) with respect to all of disease names (C1 through Cn) (i.e., the influence degree indicates a degree of contribution to the occurrence of the event).).
		- Torii does not explicitly teach an apparatus and method, comprising:
			- generating integrated data obtained by integrating information obtained during a hospitalization period included in a treatment-related period and information obtained during a period other than the hospitalization period included in the treatment-related period (as described in claim 1 and 19); and
			- classifying information included in the integrated data into categories based on a period when the information was obtained (emphasis added) and a type of the information (as described in claims 1 and 19).
		- However, in analogous art of medical decision support systems and methods, Rock teaches a system and method, comprising:
			- generating integrated data obtained by integrating information obtained during a hospitalization period included in a treatment-related period and information obtained during a period other than the hospitalization period included in the treatment-related period (as described in claim 1 and 19) (Rock, paragraph [0001]; Paragraph [0001] teaches that during a hospitalization, a patient moves through a number of care settings and is cared for by a number of different care providers.  Patient data is collected (i.e., integrating data) during admission and throughout i.e., integrating data during a hospitalization period).  During hospitalization for cardiovascular disease, for example, patient data is collected during diagnosis (i.e., a hospitalization period that does not include a treatment-related period), treatment and management in the emergency department (i.e., a hospitalization period that includes a treatment-related period), catheterization electrophysiology laboratories, intensive care unit and cardiac patient floor/ward.  Paragraph [0002] teaches that this feature is beneficial for guiding medical decisions such as, for example, types of treatment options, necessary modifications to a treatment plan, tests to be ordered, prescribing medications, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical decision support systems and methods at the time of the effective filing date of the claimed invention to modify the system and method taught by Torii, to incorporate a step and feature directed to collecting patient data during admission and throughout a patient’s hospital stay, as taught by Rock, in order to help guide medical decisions such as, for example, types of treatment options, necessary modifications to a treatment plan, tests to be ordered, prescribing medications, etc. See Rock, paragraph [0002]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Raduchel teaches a system and method, comprising:
			- classifying information included in the integrated data into categories based on a period when the information was obtained (emphasis added) and a type of the information (as described in claims 1 and 19) (Raduchel, paragraphs [0130] and [0143]; Paragraph [0143] teaches that the electronic device 740 may organize the electronic medical records in the set by date (i.e., classifying information into categories based on a period when the information was obtained), by category (i.e., classifying information into categories based on the type of information), or by another type of classification technique.  Paragraph [0130] teaches that this feature is beneficial for organizing the display of electronic medical records, such as displaying electronic medical records based on a category and/or source of the electronic medical records.).
Torii, as modified in view of Rock, to incorporate a step and feature directed to classifying information into categories based on the time when the information was collected and the type of information, as taught by Raduchel, in order to organize the display of electronic medical records. See Raduchel, paragraph [0130]; see also MPEP § 2143 G.

	Regarding claims 10 and 20,
		- Torii teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10) (Torii, paragraph [0035]; Paragraph [0035] teaches a computer network system for diagnostic support.  Paragraph [0035] teaches that the system includes a variety of programs (i.e., processing circuitry).):
			- a medical information processing method comprising (as described in claim 2-) (Torii, paragraph [0047]; Paragraph [0047] teaches a process executed by the CPU 10 in accordance with the analysis data creation program 31.):
				- classifying information included in the integrated data into categories based on a type of the information (as described in claims 10 and 20) (Torii, paragraph [0081] and [0118]; Paragraphs [0081] and [0118] teach that the CPU 10 classifies the N-pieces of case records extracted in S143 into groups of records having the same value (e.g., the same disease name) (i.e., classifying information into categories based on the type of information).); and
				- calculating an influence degree of information included in a category related to an event that occurred in a patient with respect to the event, the influence degree indicating a degree of contribution to the occurrence of the event (as described in claims 10 and 20) (Torii, paragraph [0060]; Paragraph [0060] teaches that in step S133, the CPU 10 calculates, as an influence degree Wi of the value Vi, how much the value Vi in the explanatory field i extracted in i.e., calculating an influence degree of information included in a category related to an event that occurred in a patient with respect to the event). More specifically, the CPU 10 calculates a conditioned probability (P(Ck/Vi) showing how much a disease name Ck is biased to the value Vi in the explanatory field i (which is a probability that the disease name is Ck when the value in the field i is Vi) with respect to all of disease names (C1 through Cn) (i.e., the influence degree indicates a degree of contribution to the occurrence of the event).).
		- Torii does not explicitly teach an apparatus and method, comprising:
			- generating integrated data obtained by integrating information obtained during a treatment execution date included in a treatment-related period and information obtained during a period other than the treatment execution date included in the treatment-related period (as described in claim 10 and 20); and
			- classifying information included in the integrated data into categories based on a period when the information was obtained (emphasis added) and a type of the information (as described in claims 10 and 20).
		- However, in analogous art of medical decision support systems and methods, Rock teaches a system and method, comprising:
			- generating integrated data obtained by integrating information obtained during a treatment execution date included in a treatment-related period and information obtained during a period other than the treatment execution date included in the treatment-related period (as described in claim 10 and 20) (Rock, paragraph [0001]; Paragraph [0001] teaches that during a hospitalization, a patient moves through a number of care settings and is cared for by a number of different care providers.  Patient data is collected (i.e., integrating data) during admission and throughout the patient’s hospital stay to support the care providers (i.e., integrating data during a hospitalization period).  During hospitalization for cardiovascular disease, for example, patient data is collected during diagnosis (i.e., under the broadest reasonable interpretation of the claim language, the time when the i.e., under the broadest reasonable interpretation of the claim language, the time when the patient is given treatment and management in the emergency department is also interpreted to be the equivalent of “a treatment execution date”), catheterization electrophysiology laboratories, intensive care unit and cardiac patient floor/ward.  Paragraph [0002] teaches that this feature is beneficial for guiding medical decisions such as, for example, types of treatment options, necessary modifications to a treatment plan, tests to be ordered, prescribing medications, etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical decision support systems and methods at the time of the effective filing date of the claimed invention to modify the system and method taught by Torii, to incorporate a step and feature directed to collecting patient data during admission and throughout a patient’s hospital stay, as taught by Rock, in order to help guide medical decisions such as, for example, types of treatment options, necessary modifications to a treatment plan, tests to be ordered, prescribing medications, etc. See Rock, paragraph [0002]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Raduchel teaches a system and method, comprising:
			- classifying information included in the integrated data into categories based on a period when the information was obtained (emphasis added) and a type of the information (as described in claims 10 and 20) (Raduchel, paragraphs [0130] and [0143]; Paragraph [0143] teaches that the electronic device 740 may organize the electronic medical records in the set by date (i.e., classifying information into categories based on a period when the information was obtained), by category (i.e., classifying information into categories based on the type of information), or by another type of classification technique.  Paragraph [0130] teaches that this feature is beneficial for organizing the display of electronic medical records, such as displaying electronic medical records based on a category and/or source of the electronic medical records.).
Torii, as modified in view of Rock, to incorporate a step and feature directed to classifying information into categories based on the time when the information was collected and the type of information, as taught by Raduchel, in order to organize the display of electronic medical records. See Raduchel, paragraph [0130]; see also MPEP § 2143 G.

	Regarding claims 3 and 12,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 3 depends on); and claim 10 (which claim 12 depends on), as described above.
		- Torii further teaches a system, wherein:
			- the processing circuitry is configured to compile the influence degrees of pieces of the information for each of the categories, and further calculate the influence degree of each category (as described in claims 3 and 12) (Torii, paragraph [0065]; Paragraph [0065] teaches that the CPU 10 has calculated the influence degree (Wi: the influence degree of the value Vi in the field i) at which the value Vi contributes to the disease name, for every value Vi contained in the case records (i.e., calculating and compiling the influence degrees of pieces of information for each category) with respect to all the explanatory fields i.).
	The motivations and rationales to modify the system taught by Torii, in view of: Rock and Raduchel, described in the analysis of the obviousness rejection of claims 1 and 10 above similarly apply to this obviousness rejection, and are incorporate herein reference.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Torii et al. (Pub. No. US 2004/0193022); as modified in view of: Rock et al. (Pub. No. US 2014/0006057); and Raduchel (Pub. No. US 2009/0037224), as applied to claims 1 and 10 above, and further in view of:
- Anderson et al. (Pub. No. US 2010/0191100); and
- Ensey et al. (Pub. No. US 2018/0181712).

	Regarding claims 2 and 11,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 2 depends on); and claim 10 (which claim 11 depends on), as described above.
		- Torii further teaches a system, comprising:
			- calculating respective influence degrees of the patient information before treatment, information about treatment, and the information about a clinical path with respect to the event included in the information about the treatment result (as described in claim 2); and calculating respective influence degrees of the patient information before treatment, the information about treatment, and the information about the execution plan of the treatment execution date with respect to the event included in the information about the treatment result (as described in claim 11) (Torii, paragraph [0060]; Paragraph [0060] teaches that in step S133, the CPU 10 calculates, as an influence degree Wi of the value Vi, how much the value Vi in the explanatory field i extracted in S132 contributes to determine a disease name (the postoperative diagnosed disease name) (i.e., calculating an influence degree of information included in a category related to an event that occurred in a patient with respect to the event). More specifically, the CPU 10 calculates a conditioned probability (P(Ck/Vi) showing how much a disease name Ck is biased to the value Vi in the explanatory field i (which is a probability that the disease name is Ck when the value in the field i is Vi) with respect to all of disease names (C1 through Cn) (i.e., the influence degree indicates a degree of contribution to the NOTE: While Torii is silent regarding using information before treatment, information about treatment, information about a clinical path, and information about a treatment result to perform classification and calculation of the degrees of influence, Examiner notes that calculating degrees of influence on this specific information does not have any functional relationship on the apparatuses described in claims 2 and 11.  For example, whether the information described in claimed invention is classified into groups with the specific titles described in Applicant’s claimed invention (i.e., requiring that the information be classified into categories consisting of: “information before treatment”, “information about treatment”, “information about a clinical path”; and “information about a treatment result to perform”) or not does not change how the step of calculating the influence degrees of the various information is performed (i.e., see Applicant’s specification as filed on October 23, 2018, p. 25, lines 30-35—p. 26 lines 1-13). See MPEP § 2111.05 (for discussion on Nonfunctional Descriptive Material).).
		- The combination of: Torii, as modified in view of: Rock and Raduchel, does not explicitly teach a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, information about a clinical path, and information about a treatment result (as described in claims 2 and 11).
		- However, in analogous art of medical diagnostic and tracking systems, Anderson teaches a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, and information about a treatment result (as described in claims 2 and 11) (Anderson, paragraphs [0092] and [0135]; Paragraph [0092] teaches that based on the response to the diagnostic questions and/or other types of patient analysis data obtained, the diagnosis module groups the patient into a particular classification of patient (i.e., classifying the information into categories).  In some embodiments, the classification is by type of injury or medical condition (i.e., patient information before treatment).  In some embodiments, the i.e., information about treatment) and/or past patient treatments as being indicators of success for the available treatment options (i.e., information about a treatment result).  Paragraph [0135] teaches that this feature is beneficial for organizing information into categories that define a series or set of information that is useful in evaluating a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic and tracking systems at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock and Raduchel, to incorporate a step and feature directed to classifying information into categories based on: (1) type of injury or medical condition; (2) factors identified in clinical studies; and (3) past patient treatments as being indicators of success for the available treatment options, as taught by Anderson, in order to organize information into categories that define a series or set of information that is useful in evaluating a patient. See Anderson, paragraph [0135]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems, Ensey teaches a system, comprising:
			- classifying the information included in the integrated data into categories including information about a clinical path (as described in claims 2 and 11) (Ensey, paragraphs [0031]; Paragraph [0031] teaches that care plans are discreet and/or non-discreet data entered into the electronic medical record organized by each care event (i.e., classifying information into different categories).  A care plan is organized by problem or condition and represents standard(s) and protocol(s) for patient care based on payer and clinical guideline(s).  By organizing and correlating discrete and non-discrete care pathway data (i.e., classifying information into a clinical path category) in a medical record to clinical problem(s), condition(s) and/or comorbidities, care plans become repeatable and measurable standards of care.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock; Raduchel; and Anderson, to incorporate a step and feature directed to Ensey, in order to organize information into categories that make care plans more repeatable and improve measurable standards of care. See Ensey, paragraph [0031]; see also MPEP § 2143 G.

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Torii et al. (Pub. No. US 2004/0193022); as modified in view of: Rock et al. (Pub. No. US 2014/0006057); and Raduchel (Pub. No. US 2009/0037224), as applied to claims 1 and 10 above, and further in view of:
- Okabe et al. (Pub. No. US 2016/0203286).

	Regarding claims 4 and 13,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 4 depends on); and claim 10 (which claim 13 depends on), as described above.
		- The combination of: Torii, as modified in view of: Rock and Raduchel, does not explicitly teach a system, wherein:
			- the period other than the hospitalization period included in the treatment-related period is a predetermined period (as described in claim 4); and the period other than the treatment execution date included in the treatment-related period a predetermined period (as described in claim 13).
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the period other than the hospitalization period included in the treatment-related period is a predetermined period (as described in claim 4); and the period other than the treatment execution date included in the treatment-related period a predetermined period (as described in claim 13) (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may i.e., “a pre-determined hospitalization period that does not included treatment-related period” and “a pre-determined treatment execution date that does not include a treatment-related period”).  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock and Raduchel, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

	Regarding claims 5 and 14,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 5 depends on); and claim 10 (which claim 14 depends on), as described above.
		- The combination of: Torii, as modified in view of: Rock and Raduchel, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on hospitalization date (as described in claim 5); and the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date (as described in claim 14).
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on hospitalization date (as described in claim 5); and the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date (as claim 14) (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may be sorted based on the date of the scheduled date of the hospital admission (i.e., integrating data based on “hospitalization date”) or the scheduled date of surgery in the application for surgery (i.e., integrating data based on “treatment execution date”), in an order of earlier to later.  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock and Raduchel, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates or scheduled surgery dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Torii et al. (Pub. No. US 2004/0193022); as modified in view of: Rock et al. (Pub. No. US 2014/0006057); and Raduchel (Pub. No. US 2009/0037224), as applied to claims 1 and 10 above, and further in view of:
- Ueno et al. (Pub. No. US 2009/0182581).

	Regarding claims 6 and 15,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 6 depends on); and claim 10 (which claim 15 depends on), as described above.
		- The combination of: Torii, as modified in view of: Rock and Raduchel, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree (as described in claims 6 and 15).
Ueno teaches a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree (as described in claims 6 and 15) (Ueno, paragraphs [0012] and [0062]; Paragraph [0062] teaches the degree of influence I is obtained for each attribute pair on the bases of Equation (1), and a TAN structure is generated by re-arranging each degree of influence I in descending order (i.e., presenting corresponding information in descending order of the influence of degree).  Paragraph [0012] teaches that this feature is beneficial for generating improved health plans based on easiness of the improvements.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock and Raduchel, to incorporate a step and feature directed to presenting the degree of influence calculations in descending order, as taught by Ueno, in order to help generate improved health plans based on easiness of the improvements. See Ueno, paragraph [0012]; see also MPEP § 2143 G.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Torii et al. (Pub. No. US 2004/0193022); as modified in view of: Rock et al. (Pub. No. US 2014/0006057); and Raduchel (Pub. No. US 2009/0037224), as applied to claims 1 and 10 above, and further in view of:
- Kanada (Pub. No. US 2009/0182581).

	Regarding claims 7 and 16,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 7 depends on); and claim 10 (which claim 16 depends on), as described above.
Torii, as modified in view of: Rock and Raduchel, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates a category having a high influence degree of a plurality of influence degree with respect to the event (as described in claims 7 and 16).
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates a category having a high influence degree of a plurality of influence degrees with respect to the event (as described in claims 7 and 16) (Kanada, paragraphs [0060] and [0207]; Paragraph [0060] teaches that in the first or second aspect of the present invention, the degree-of-similarity calculation unit may calculate a degree of similarity for each disease name constituting complications by obtaining a weighting coefficient corresponding to each classification of the at least one clinical-information item other than the key item correlated to the complications when the disease name of the registration case is the complications, and obtain a highest one of calculated degrees of similarity (i.e., enhancing display information that indicates a category having a “high influence degree of a plurality of influence degrees”, as a degree of similarity corresponding to the complications.  NOTE: Claim Interpretation – In accordance with the interpretation described in analysis of the indefinite rejection of the phrase “having a high influence degree of a plurality of influence degrees” in the Claim Rejections – 35 U.S.C. § 112(b) Section above, the phrase “having a high influence degree of a plurality of influence degrees” is interpreted and read the same as “having a highest influence degree of a plurality of influence degrees.”  Paragraph [0207] teaches that this feature is beneficial for easily recognizing a degree of similarity relative to the highest degree of similarity.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock and Raduchel, to incorporate a step and feature Kanada, in order to make the degree of similarity relative to the highest degree of similarity more easily recognizable. See Kanada, paragraph [0207]; see also MPEP § 2143 G.

	Regarding claims 9 and 18,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 9 depends on); and claim 10 (which claim 18 depends on), as described above.
		- The combination of: Torii, as modified in view of: Rock and Raduchel, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the event as a distance between displayed objects (as described in claims 9 and 18).
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the event as a distance between displayed objects (as described in claims 9 and 18) (Kanada, paragraphs [0038], [0159], and [0160]; Paragraphs [0038] and [0159] teach that in the first and second aspects of the present invention, the expression “calculates a degree of similarity by using the weighting coefficient” means that any method may be used as long as a large weighting coefficient is calculate as a degree of similarity.  For example, a sum of weighting coefficients may be used to calculate the degree of similarity.  Alternatively, a distance defined by a sum of squares or the like of a difference between a weighting coefficient of a classification of each clinical-information item of a target patient and a weighting coefficient of a classification of each clinical-information item of registration cases (i.e., displaying information indicating a difference in the influence degree with respect to the event as a distance between displayed objects) may be calculated as a 
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock and Raduchel, to incorporate a step and feature directed to displaying the distance between displayed objects as information indicating a difference in the influence degree of different information, as taught by Kanada, in order to make the help identify information that is similar to that of a target patient. See Kanada, paragraph [0160]; see also MPEP § 2143 G.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Torii et al. (Pub. No. US 2004/0193022); as modified in view of: Rock et al. (Pub. No. US 2014/0006057); and Raduchel (Pub. No. US 2009/0037224), as applied to claims 1 and 10 above, and further in view of:
- Takada et al. (Pub. No. US 2018/0260726).

	Regarding claims 8 and 17,
		- The combination of: Torii, as modified in view of: Rock and Raduchel, teach the limitations of: claim 1 (which claim 8 depends on); and claim 10 (which claim 17 depends on), as described above.
		- The combination of: Torii, as modified in view of: Rock and Raduchel, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the event as a size of the displayed object (as described in claims 8 and 17).
Takada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the event as a size of the displayed object (as described in claims 8 and 17) (Takada, paragraph [0083], FIG. 7A; Paragraph [0083] teaches that FIGS. 7A, 7B, 8A, and 8B are diagrams illustrating display examples of factors and influence degrees (i.e., influence degrees with respect to an event).  Figure 7A is a diagram illustrating an exemplary regression coefficient of an explanatory variable.  The displayed graph represents a regression coefficient in the constructed regression model for a feature 1, a feature 2, and a feature 3 as explanatory variables. The graph illustrates an amount of change in the target variable (i.e., displaying information indicating a difference in the influence degree as a size of an object) in a case where each of the explanatory variables increases by one.  Figure 7A shows an amount of change in the difference features in different block diagrams (i.e., showing the difference in the influence degrees as different sizes of an object).  Paragraph [0083] teaches that this feature is beneficial for comparing different features and determining the amounts of change of the target variables in a case.).
	Therefore, it would have been obvious to one of ordinary skill in the art of information analysis and processing systems at the time of the effective filing date of the claimed invention to further modify the system taught by Torii, as modified in view of: Rock and Raduchel, to incorporate a step and feature directed to displaying the size of objects as information indicating a difference in the influence degree of different information, as taught by Takada, in order to make the help compare different features and determining the amounts of change of the target variables in a case. See Takada, paragraph [0160]; see also MPEP § 2143 G.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./             Examiner, Art Unit 3686

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3686